UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1595


In Re: CLIFTON DWIGHT LEE, a/k/a Lite,

                     Petitioner.




                 On Petition for Writ of Mandamus.
              (7:08-cr-00041-GEC; 7:10-cv-80270-GEC)


Submitted:   July 19, 2012                 Decided:   August 15, 2012


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Clifton Dwight Lee, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Clifton Dwight Lee petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C.A. § 2255 (West Supp. 2012) motion.                       He seeks an order

from   this    court    vacating    the    criminal       judgment   against       him,

directing the district court to act on his § 2255 motion, or

compelling     the     district    judge       to   recuse    himself    from   Lee’s

habeas action.         We find there has been no undue delay in the

district court and that Lee is otherwise not entitled to the

mandamus relief he seeks.           Accordingly, although we grant Lee’s

application to proceed in forma pauperis and grant Lee’s request

to   withdraw    his     motion    to   place       his   mandamus      petition    in

abeyance, we deny the mandamus petition.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   PETITION DENIED




                                           2